                                  UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF MICHIGAN
                                       SOUTHERN DIVISION


MICHELLE RAE ARGUE,

           Plaintiff,

v.                                                                    Case No. 1:18-CV-243
                                                                      Hon. Ray Kent

COMMISSIONER OF SOCIAL
SECURITY,

      Defendant,
__________________________________/

                                                   OPINION

                   Plaintiff brings this action pursuant to 42 U.S.C. § 405(g), seeking judicial review

of a final decision of the Commissioner of Social Security Administration (Commissioner) which

denied her claim for disability insurance benefits (DIB).

                   Plaintiff alleged a disability onset date of December 1, 2012. PageID.37.1 Plaintiff

identified her disabling conditions as follows: anxiety; depression; agoraphobia; obsessive

compulsive disorder (OCD); blepharitis; tendonitis in right wrist; carpal tunnel; chronic back pain;

chronic neck pain; plantar fasciitis; obesity; fibromyalgia; RLS [restless leg syndrome]; hepatic

steatosis; hyperlidemia; achilles bursitis; neck sprain; lumbar sprain; torticollis; and, lumbosacral

spondylosis. PageID.265. Prior to applying for DIB, plaintiff completed the 12th grade and had

past employment as the owner/operator of a retail establishment. PageID.267. An administrative

law judge (ALJ) reviewed plaintiff’s claim de novo and entered a written decision denying benefits




1
    The Court notes that plaintiff stopped working on December 31, 2010. PageID.266.

                                                         1
on June 14, 2017. PageID.34-47. This decision, which was later approved by the Appeals Council,

has become the final decision of the Commissioner and is now before the Court for review.

               I.      LEGAL STANDARD

               This Court’s review of the Commissioner’s decision is typically focused on

determining whether the Commissioner’s findings are supported by substantial evidence. 42

U.S.C. § 405(g); McKnight v. Sullivan, 927 F.2d 241 (6th Cir. 1990). “Substantial evidence is

more than a scintilla of evidence but less than a preponderance; it is such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.” Cutlip v. Secretary of Health

& Human Services, 25 F.3d 284, 286 (6th Cir. 1994). A determination of substantiality of the

evidence must be based upon the record taken as a whole. Young v. Secretary of Health & Human

Services, 925 F.2d 146 (6th Cir. 1990).

               The scope of this review is limited to an examination of the record only. This Court

does not review the evidence de novo, make credibility determinations or weigh the evidence.

Brainard v. Secretary of Health & Human Services, 889 F.2d 679, 681 (6th Cir. 1989). The fact

that the record also contains evidence which would have supported a different conclusion does not

undermine the Commissioner’s decision so long as there is substantial support for that decision in

the record. Willbanks v. Secretary of Health & Human Services, 847 F.2d 301, 303 (6th Cir. 1988).

Even if the reviewing court would resolve the dispute differently, the Commissioner’s decision

must stand if it is supported by substantial evidence. Young, 925 F.2d at 147.

               A claimant must prove that he suffers from a disability in order to be entitled to

benefits. A disability is established by showing that the claimant cannot engage in substantial

gainful activity by reason of any medically determinable physical or mental impairment which can

be expected to result in death or which has lasted or can be expected to last for a continuous period



                                                 2
of not less than twelve months. See 20 C.F.R. §404.1505; Abbott v. Sullivan, 905 F.2d 918, 923

(6th Cir. 1990). In applying the above standard, the Commissioner has developed a five-step

analysis:

               The Social Security Act requires the Secretary to follow a “five-step
       sequential process” for claims of disability. First, plaintiff must demonstrate that
       she is not currently engaged in “substantial gainful activity” at the time she seeks
       disability benefits. Second, plaintiff must show that she suffers from a “severe
       impairment” in order to warrant a finding of disability. A “severe impairment” is
       one which “significantly limits . . . physical or mental ability to do basic work
       activities.” Third, if plaintiff is not performing substantial gainful activity, has a
       severe impairment that is expected to last for at least twelve months, and the
       impairment meets a listed impairment, plaintiff is presumed to be disabled
       regardless of age, education or work experience. Fourth, if the plaintiff's
       impairment does not prevent her from doing her past relevant work, plaintiff is not
       disabled. For the fifth and final step, even if the plaintiff’s impairment does prevent
       her from doing her past relevant work, if other work exists in the national economy
       that plaintiff can perform, plaintiff is not disabled.

Heston v. Commissioner of Social Security, 245 F.3d 528, 534 (6th Cir. 2001) (citations omitted).

               The claimant bears the burden of proving the existence and severity of limitations

caused by her impairments and the fact that she is precluded from performing her past relevant

work through step four. Jones v. Commissioner of Social Security, 336 F.3d 469, 474 (6th Cir.

2003). However, at step five of the inquiry, “the burden shifts to the Commissioner to identify a

significant number of jobs in the economy that accommodate the claimant’s residual functional

capacity (determined at step four) and vocational profile.” Id. If it is determined that a claimant

is or is not disabled at any point in the evaluation process, further review is not necessary. Mullis

v. Bowen, 861 F.2d 991, 993 (6th Cir. 1988).

               II.     ALJ’s DECISION

               Plaintiff’s claim failed at the fifth step of the evaluation. At the first step, the ALJ

found that plaintiff had not engaged in substantial gainful activity since the alleged onset date of




                                                  3
December 1, 2012, and met the insured status requirements of the Social Security Act through

December 31, 2015. PageID.37.

               At the second step, the ALJ found that through the date last insured, plaintiff had

the following severe impairments: degenerative disc disease of the thoracic spine, cervical spine,

and lumbar spine; carpal tunnel syndrome De Quervain's tenosynovitis; Haglund deformity with

associated Achilles tendinitis; gastroscoleus equinus; migraine; allergic rhinitis; asthma,

fibromyalgia; cataracts; obesity; depression; generalized anxiety disorder; and social phobia.

PageID.37. At the third step, the ALJ found that through the date last insured, plaintiff did not

have an impairment or combination of impairments that met or equaled the requirements of the

Listing of Impairments in 20 C.F.R. Pt. 404, Subpt. P, App. 1. PageID.37.

               The ALJ decided at the fourth step:

               After careful consideration of the entire record, I find that, through the date
       last insured, the claimant had the residual functional capacity to perform light work
       as defined in 20 CFR 404.1567(b) except she can occasionally lift or carry 20
       pounds and frequently lift or carry 10 pounds. She can stand or walk for six hours.
       She can sit for six hours. She can never climb ladders, ropes, or scaffolds. She can
       never kneel or crawl. She can occasionally climb stairs and ramps. She can
       occasionally balance, stoop, and crouch. She can frequently reach, handle, and
       finger. She can never tolerate exposure to extreme cold or vibrations. She can
       tolerate occasional exposure to environmental pollutants such as dust, fumes, and
       smoke. She can never work around hazards such as unprotected heights or
       unguarded uncovered moving machinery. She can never perform commercial
       driving. She can understand, remember, and carryout simple instructions. She can
       tolerate occasional changes in the routine work setting. She cannot perform work
       at a production rate pace such as assembly line work. She cannot interact with the
       public. She can occasionally interact with supervisors and coworkers.

PageID.40. The ALJ also found that through the date last insured, plaintiff was unable to perform

any past relevant work. PageID.45.

               At the fifth step, the ALJ found that plaintiff could perform a significant number of

unskilled jobs at the light exertional level in the national economy. PageID.45-46. Specifically,



                                                 4
the ALJ found that plaintiff could perform unskilled, light work in the national economy such as

collator operator (137,000 jobs) and packer (250,000 jobs). PageID.45-46. Accordingly, the ALJ

determined that plaintiff has not been under a disability, as defined in the Social Security Act, from

December 1, 2012 (the alleged onset date) through December 31, 2015 (the date last insured).

PageID.46-47.

                III.   DISCUSSION

                Plaintiff’s brief raised three issues on appeal.

                A.     The ALJ committed reversible error by not following the
                treating physician rule.

                Plaintiff contends that the ALJ failed to properly evaluate the opinions of three

treating physicians: a therapist, Ms. Cain; a psychiatrist, Dr. Huffstutter; and a primary care

physician, Dr. O’Callahan. A treating physician’s medical opinions and diagnoses are entitled to

great weight in evaluating plaintiff's alleged disability. Buxton v. Halter, 246 F.3d 762, 773 (6th

Cir. 2001). “In general, the opinions of treating physicians are accorded greater weight than those

of physicians who examine claimants only once.” Walters v. Commissioner of Social Security,

127 F.3d 525, 529-30 (6th Cir. 1997). “The treating physician doctrine is based on the assumption

that a medical professional who has dealt with a claimant and his maladies over a long period of

time will have a deeper insight into the medical condition of the claimant than will a person who

has examined a claimant but once, or who has only seen the claimant’s medical records.” Barker

v. Shalala, 40 F.3d 789, 794 (6th Cir. 1994). See 20 C.F.R. §404.1527(c)(2) (“Generally, we give

more weight to opinions from your treating sources, since these sources are likely to be the medical

professionals most able to provide a detailed, longitudinal picture of your medical impairment(s)

and may bring a unique perspective to the medical evidence that cannot be obtained from the




                                                   5
objective medical findings alone or from reports of individual examinations, such as consultative

examinations or brief hospitalizations”).

               Under the regulations, a treating source’s opinion on the nature and severity of a

claimant’s impairment must be given controlling weight if the Commissioner finds that: (1) the

opinion is well-supported by medically acceptable clinical and laboratory diagnostic techniques;

and (2) the opinion is not inconsistent with the other substantial evidence in the case record. See

Gayheart v. Commissioner of Social Security, 710 F.3d 365, 375 (6th Cir. 2013); 20 C.F.R.

§404,1527(c)(2). Finally, the ALJ must articulate good reasons for not crediting the opinion of a

treating source. See Wilson v. Commissioner of Social Security, 378 F.3d 541, 545 (6th Cir. 2004);

20 C.F.R. §404.1527(c)(2) (“[w]e will always give good reasons in our notice of determination or

decision for the weight we give your treating source’s opinion”).

               1.     Ms. Cain

               As a treating therapist, Ms. Cain is not an acceptable medical source whose

opinions are given deference under the treating physician rule. See Perschka v. Commissioner of

Social Security, 411 Fed. Appx. 781, 787 (6th Cir. 2010). Accordingly, this claim will be denied.

               2.     Dr. Huffstutter and Dr. O’Callahan

               The ALJ addressed the opinions of these two doctors as follows:

                Timothy O'Callaghan, D.O., and Sue Huffstutter, M.D., provided the
       claimant with medical care. Dr. O'Callaghan opined that the claimant could rarely
       lift less than 10 pounds, never climb ladders and stairs, crouch, or squat. Dr.
       Ocallaghan [sic] opined that the claimant had significant manipulative limitations,
       was incapable of low stress work, and would be off task 25% or more of the
       workday (B6F). Dr. Huffstutter opined that the claimant would miss more than four
       days per month because of her impairments. She further opined that the claimant
       could not use public transportation, travel in unfamiliar places, set realistic goals,
       work in coordination with others, make simple work related decisions, deal with
       normal work stress, or respond appropriately to changes in a routine work setting.
       She further opined that the claimant could not get along with coworkers, ask simple
       questions, request assistance, maintain regular attendance, or complete a normal

                                                 6
       workday (B4F). The level of the claimant's functioning described is not supported
       by the weight of credible medical evidence of record and her previously discussed
       activities of daily living (B5E; B2F; B14F; B16F; B22F; B25F; B27F; B35F;
       Testimony). Therefore, I accord these opinions little weight.

PageID.44.

               The ALJ failed to give good reasons for rejecting the opinions of Dr. O’Callahan

and Dr. Huffstutter. The ALJ’s brief evaluation does not address the substance of over 300 pages

of cited medical records and testimony which purportedly conflict with the doctors’ opinions: B2F

(PageID.370-396); B14F (PageID.593-682, 684-778, 780-805); B16F (PageID.823-855); B22F

(PageID.990-994); B25F (PageID.1027-1045); B27F (PageID.1078-1094); B35F (PageID.1312-

1332); and, hearing transcript (PageID.57-88). The Commissioner must provide a statement of

evidence and reasons on which the decision is based. See 42 U.S.C. § 405(b)(1). While it is

unnecessary for the ALJ to address every piece of medical evidence, see Heston, 245 F.3d at 534-

35, an ALJ “must articulate, at some minimum level, his analysis of the evidence to allow the

appellate court to trace the path of his reasoning.” Diaz v. Chater, 55 F.3d 300, 307 (7th Cir.

1995). “It is more than merely ‘helpful’ for the ALJ to articulate reasons . . . for crediting or

rejecting particular sources of evidence. It is absolutely essential for meaningful appellate review.”

Hurst v. Secretary of Health and Human Services, 753 F.2d 517, 519 (6th Cir. 1985).

               Here, the Court cannot trace the ALJ’s reasoning as to why the doctors’ opinions

were entitled to little weight. The ALJ’s cursory evaluation of the doctors’ opinions did not set

forth “good reasons” for not crediting those opinions. Accordingly, this matter will be reversed

and remanded pursuant to sentence four of 42 U.S.C. § 405(g). On remand, the Commissioner

should re-evaluate the opinions of Drs. O’Callahan and Huffstutter.




                                                  7
               B.     The ALJ committed reversible error by improperly
               relying upon the opinions of non-examining physicians.

               Plaintiff contends that the ALJ erred by crediting the opinions of a state agency

physician “who had not reviewed numerous pages of medical records that later became part of the

record.” Plaintiff’s Brief (ECF No. 13, PageID.1407). Plaintiff’s contention is without merit.

First, plaintiff does not name the agency psychologist. Plaintiff cites PageID.124 (Plaintiff’s Brief

at PageID.1405), which is part of the March 25, 2015 opinion prepared by Mark Garner, Ph.D.

Second, the ALJ did not commit error. “There is no categorical requirement that the non-treating

source's opinion be based on a ‘complete’ or ‘more detailed and comprehensive’ case record.”

Helm v. Commissioner of Social Security Admininstration, 405 Fed. Appx. 997, 1002 (6th Cir.

2011). Accordingly, this claim of error will be denied.

               C.      The ALJ committed reversible error by finding that
               plaintiff could not perform light exertional work.

               Plaintiff contends that the ALJ erred by finding that plaintiff could perform work

at the light exertional level, suggesting that if plaintiff was limited to sedentary work (as indicated

by Dr. O’Callahan), she would have been found disabled under medical vocational guideline rule

201.04 (20 C.F.R., Part 404, Subpt. P, App. 2). Plaintiff’s Brief at PageID.1408. It is unncessary

for the Court to address this issue because the case is being remanded for a re-evaluation of two

medical opinions which, if adopted, would result in a new residual functional capacity

determination. Accordingly, this claim of error will be denied.

               IV.     CONCLUSION

               For these reasons, the Commissioner’s decision will be REVERSED and

REMANDED pursuant to sentence four of 42 U.S.C. § 405(g). On remand, the Commissioner




                                                  8
is directed to re-evaluate the opinions of Dr. O’Callahan and Dr. Huffstutter. A judgment

consistent with this opinion will be issued forthwith.



Dated: March 25, 2019                                    /s/ Ray Kent
                                                         United States Magistrate Judge




                                                 9
10
